Mr. Chief Justice Waite
delivered the opinion of the court.
We have carefully examined all the testimony in this case, and are satisfied with the decree below. It is abundantly proven that the stock which the assignee in bankruptcy now seeks to reach, never was in equity the property of the bankrupt. Unless all the testimony is to be disbelieved, the original purchases were made honestly and in good faith with the proceeds of the separate *671estate of the wife, and years before the bankrupt became involved in-the liabilities which caused his failure.
Mr. John B. Shepley and Mr. S. T. Glover for plaintiff in error.
Mr. J. E..McKeighan for defendants in error.

The decree is affirmed.